Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s attorney David Fox on 11 May 2022.

The application has been amended as follows: 
In line 16 of claim 1, the word “in” has been replaced with “of” in the phrase “consisting in the condenser”.
In line 22 of claim 1, the word “in” has been replaced with “of” in the phrase “consisting in the evaporator”.

Allowable Subject Matter
Claims 1, 2, and 4-15 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination does not teach, suggest, or render obvious the limitations of instant independent claim 1, particularly:
A refrigeration apparatus comprising a main circuit formed by a compressor, condenser, expansion valve, and evaporator, and a lubrication branch comprising a lubrication inlet connected to a supply part, the supply part consisting of the condenser, the inlet of the expansion valve and any part of the main circuit therebetween, and a lubrication outlet connected to the compressor to lubricate the compressor with refrigerant drawn from the supply part, the main circuit comprising a low-temperature part which consists of the evaporator, compressor inlet and any part of the main circuit therebetween, and the lubrication branch comprising a subcooling heat exchanger for exchanging heat between the flow in the lubrication branch and the main flow of refrigerant through the low temperature part to cool the flow in the lubrication branch, the evaporator comprising an evaporator tank connected to the inlet of the evaporator and an outlet duct forming the evaporator and connected at a top of the evaporator tank, wherein the subcooling heat exchanger is mounted in the outlet duct of the evaporator so that the main flow of refrigerant in the evaporator flows along the subcooling heat exchanger when it is discharged through the evaporator outlet, and wherein the lubrication branch further comprises an inlet connecting the lubrication inlet to the subcooling heat exchanger through a connecting wall of the outlet duct and an outlet connecting the subcooling heat exchanger to the lubrication outlet through the connecting wall of the outlet duct as taught in instant independent claim 1.

    PNG
    media_image1.png
    408
    389
    media_image1.png
    Greyscale

US Publication No. 2008/0245082 A1 to Sishtla teaches in fig. 1, shown above, a refrigeration cycle system having a compressor (22), condenser (24), expansion device (26), and evaporator (28), and a lubrication passage (94) connecting the condenser (24) to the compressor (22) to lubricate the bearings of the compressor (22, as taught in ¶ 22) and further teaches the lubrication branch including a subcooling portion (shown in fig. 1 extending within the evaporator 28 and taught in ¶ 21).  Sishtla does not teach the structure of the evaporator recited in claim 1, particularly the evaporator tank and outlet duct and the subcooling heat exchanger being formed within the outlet duct.

US Publication No. 2010/0132927 A1 to Benetton teaches in figs. 1, 2, and 3, an evaporator formed with a tank (chamber 2a) for holding an amount of liquid refrigerant and an upper space including an outlet mouth (33) and containing a tube bundle (23 in figs. 1 and 2, and 43 in fig. 3) passing through connecting walls of the heat exchanger but does not teach the tube bundle forming a subcooling heat exchanger for use with a lubrication branch of a refrigeration cycle or being disposed in an upper outlet duct of the evaporator as recited in instant independent claim 1, instead disposing these tubes within the evaporator tank itself.

    PNG
    media_image2.png
    580
    536
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    634
    362
    media_image3.png
    Greyscale

German Publication DE 10 2006 032 570 A1 to Foerster et al. teaches in fig. 1, shown above, a refrigerant heat exchanger (1) having an outlet pipe (10) which has integrated therein an internal heat exchanger (5).  In the system of Foerster, the heat exchanger (1) is taught as a gas cooler (Abstract) and thus there is no teaching or suggestion to embody the heat exchanger as a tank with an associated outlet duct as taught in instant independent claim 1, (rather than as a network of connectors (2) and tubes (3) as taught in fig. 1) and thus does not suggest the internal heat exchanger (5) being disposed in an outlet duct of the heat exchanger (2), passing through a connection wall of the evaporator, or corresponding to a lubrication branch of a refrigeration system as taught in instant independent claim 1.

Further, Foerster taken in combination with Sishtla and/or Benetton does not render obvious the limitations of instant independent claim 1 as none of these references suggests the construction of an evaporator having a tank and an outlet conduit such that a separate subcooling heat exchanger is formed within the outlet duct of the evaporator so that the inlet and outlet of the subcooling heat exchanger extend through a single connection wall of the duct.  Such construction is not taught or suggested by the prior art of record and is not found to be a matter of obvious design choice as it results in the benefits of “easier and less expensive manufacturing” of the heat exchanger as taught in ¶ 67 of the instant specification by allowing only a single wall of the heat exchanger to be modified to accommodate this subcooling heat exchanger and to position it in the outlet duct so that it does not interfere with the operation of the evaporator tank.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL C COMINGS/
Examiner, Art Unit 3763                                                                                                                                                                                             11 May 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763